 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   KEVIN D. DILTZ,                                    Case No. C18-981-JCC-JPD

10                Petitioner,                           MINUTE ORDER

11          v.
12   JERI BOE,
13
                  Respondent.
14

15
            The following minute order is made at the direction of the Court, the Honorable
16
     James P. Donohue, United States Magistrate Judge:
17
            On November 13, 2018, petitioner requested a copy of “Document 13 filed on 10/15/18
18
     (21 pages),” which is respondent’s response to his habeas petition. Dkt. 16. Attached to
19
     petitioner’s request, however, is a complete copy of that document. Dkt. 16-1. Thus, it
20
     appears that petitioner has been provided with a copy, and no further action is needed.
21
            DATED this 19th day of November, 2018.
22

23                                                William M. McCool
                                                  Clerk of the Court
24

25                                                s/ Thomas Hernandez
                                                  Deputy Clerk
26


     MINUTE ORDER
     PAGE - 1
